EXHIBIT 10.3
 
FORM OF INCENTIVE STOCK OPTION AGREEMENT
 
HEPALIFE TECHNOLOGIES, INC.
2001 INCENTIVE STOCK OPTION PLAN




1.           Grant of Option. Pursuant to the HepaLife Technologies, Inc. 2001
Incentive Stock Option Plan (the “Plan”), as adopted by Alliqua, Inc. (f/k/a
HepaLife Technologies, Inc.), a Florida corporation (the “Company”), the Company
grants to
 
_________________________
(the “Participant”)
 
who is an employee of the Company, an option (the “Option” or “Stock Option”) to
purchase a total of ___________________ (__________) full shares of Stock of the
Company (the “Optioned Shares”) at an “Option Price” equal to $___ per share
(being the Fair Market Value per share of the Stock on this Date of Grant or
110% of such Fair Market Value, in the case of a ten percent (10%) or more
shareholder as provided in Section 422 of the Code, in the amounts, during the
periods and upon the terms and conditions set forth in this Agreement.
 
The “Date of Grant” of this Stock Option is _____ __, ____. The “Option Period”
shall commence on the Date of Grant and shall expire on the date immediately
preceding the fifth (5th) anniversary of the Date of Grant. The Stock Option is
intended to be an Incentive Stock Option.
 
2.           Subject to Plan. This Stock Option and its exercise are subject in
all respects to the terms and conditions of the Plan, and the terms of the Plan
shall control to the extent not otherwise inconsistent with the provisions of
this Agreement. The capitalized terms used herein that are defined in the Plan
shall have the same meanings defined for and assigned to them in the Plan. This
Stock Option is subject to any rules promulgated pursuant to the Plan by the
Board or the Committee and communicated to the Participant in writing.
 
3.           Vesting; Time of Exercise. Except as specifically provided in this
Agreement and subject to certain restrictions and conditions set forth in the
Plan, the Optioned Shares shall be vested and the Stock Option shall be
exercisable as follows:
 
a.           _________ (____) of the total Optioned Shares shall be vested and
that portion of the Stock Option shall be exercisable on the Date of Grant.


b.           An additional _________ (____) of the total Optioned Shares shall
vest and that portion of the Stock Option Shall be exercisable on __________.


c.           An additional _________ (____) of the total Optioned Shares shall
vest and that portion of the Stock Option Shall be exercisable on __________.


4.           Term; Forfeiture.
 
a.           Except as otherwise provided in this Agreement, to the extent the
unexercised portion of the Stock Option relates to Optioned Shares which are not
vested on the date of the Participant’s termination of employment, the Stock
Option will be terminated on that date. The unexercised portion of the Stock
Option that relates to Optioned Shares which are vested will terminate at the
first of the following to occur:
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
i.           5 p.m. on the date the Option Period terminates;


ii.           5 p.m. on the date which is six (6) months following the date of
the Participant’s termination of employment due to death or disability (as
defined in Section 22(e)(3) of the Code);


iii.           5 p.m. on the date of the Participant’s termination of employment
by the Company for Cause (as defined herein);


iv.           5 p.m. on the date which is three (3) months following the date of
the Participant’s termination of employment for any reason not otherwise
specified in this Section 4.a.;


v.           5 p.m. on the date the Company causes any portion of the Stock
Option to be forfeited pursuant to Section 7 hereof.


b.           For purposes hereof, “Cause” shall mean (i) the Participant’s
commission of a dishonest or fraudulent act in connection with the Participant’s
employment, or the misappropriation of Company property; (ii) the Participant’s
conviction of, or plea of nolo contendere to, a felony or crime involving
dishonesty; (iii) the Participant’s inattention to duties, unsatisfactory
performance, or failure to perform the Participant duties hereunder, provided in
each case the Company gives the Participant written notice and thirty (30) days
to correct the Participant’s performance to the Company’s satisfaction; (iv) a
substantial failure to comply with the Company’s policies; (v) a material and
willful breach of the Participant’s fiduciary duties in any material respect,
provided in each case the Company gives the Participant written notice and
thirty (30) days to correct; (vi) the Participant’s failure to comply in any
material respect with any legal written directive of the Board; or (vii) any act
or omission of the Participant which is of substantial detriment to the Company
because of the Participant’s intentional failure to comply with any statute,
rule or regulation, except any act or omission believed by the Participant in
good faith to have been in or not opposed to the best interest of the Company
(without intent of the Participant to gain, directly or indirectly, a profit to
which the Participant was not legally entitled). Any determination of whether an
the Participant should be terminated for Cause pursuant to this Agreement shall
be made in the sole, good faith discretion of the Board, and shall be binding
upon all parties affected thereby.


5.           Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Participant, the Stock Option
may be exercised only by the Participant, or by the Participant’s guardian or
personal or legal representative. If the Participant’s termination of employment
is due to his death prior to the dates specified in Section 4.a. hereof, and the
Participant has not exercised the Stock Option as to the maximum number of
vested Optioned Shares as set forth in Section 3 hereof as of the date of death,
the following persons may exercise the exercisable portion of the Stock Option
on behalf of the Participant at any time prior to the earliest of the dates
specified in Section 4.a. hereof: the personal representative of his estate, or
the person who acquired the right to exercise the Stock Option by bequest or
inheritance or by reason of the death of the Participant; provided that the
Stock Option shall remain subject to the other terms of this Agreement, the
Plan, and applicable laws, rules, and regulations.
 
6.           No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of Stock shall be issued.
 
 
- 2 -

--------------------------------------------------------------------------------

 


7.           Manner of Exercise. Subject to such administrative regulations as
the Committee may from time to time adopt, the Stock Option may be exercised by
the delivery of written notice to the Committee setting forth the number of
shares of Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least three (3)
days after giving such notice unless an earlier time shall have been mutually
agreed upon, and whether the Optioned Shares to be exercised will be considered
as deemed granted under an Incentive Stock Option as provided in Section 11. On
the Exercise Date, the Participant shall deliver to the Company consideration
with a value equal to the total Option Price of the shares to be purchased,
payable as follows: (a) cash, check, bank draft, or money order payable to the
order of the Company, (b) if the Company, in its sole discretion, so consents in
writing, Stock owned by the Participant on the Exercise Date, valued at its Fair
Market Value on the Exercise Date, and which the Participant has not acquired
from the Company within six (6) months prior to the Exercise Date, (c) if the
Company, in its sole discretion, so consents in writing, by delivery (including
by FAX) to the Company or its designated agent of an executed irrevocable option
exercise form together with irrevocable instructions from the Participant to a
broker or dealer, reasonably acceptable to the Company, to sell certain of the
shares of Stock purchased upon exercise of the Stock Option or to pledge such
shares as collateral for a loan and promptly deliver to the Company the amount
of sale or loan proceeds necessary to pay such purchase price, and/or (d) in any
other form of valid consideration that is acceptable to the Committee in its
sole discretion.


Upon payment of all amounts due from the Participant, the Company shall cause
certificates for the Stock then being purchased to be delivered as directed by
the Participant (or the person exercising the Participant's Stock Option in the
event of his death) at its principal business office promptly after the Exercise
Date. The obligation of the Company to deliver shares of Stock shall, however,
be subject to the condition that, if at any time the Company shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Stock upon any securities exchange or inter-dealer quotation
system or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with, the Stock Option or the issuance or purchase of shares of Stock
thereunder, then the Stock Option may not be exercised in whole or in part
unless such listing, registration, qualification, consent, or approval shall
have been effected or obtained free of any conditions not reasonably acceptable
to the Committee.
 
If the Participant fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then that portion of the
Participant’s Stock Option and right to purchase such Optioned Shares may be
forfeited by the Participant.


8.           Nonassignability. The Stock Option is not assignable or
transferable by the Participant in any form or fashion except by will or by the
laws of descent and distribution.


9.           Rights as Shareholder. The Participant will have no rights as a
shareholder with respect to any Optioned Shares until the issuance of a
certificate or certificates to the Participant or the registration of such
shares in the Participant’s name for the shares of Stock. The Optioned Shares
shall be subject to the terms and conditions of this Agreement. Except as
otherwise provided in Section 10 hereof, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
such certificate or certificates. The Participant, by his or her execution of
this Agreement, agrees to execute any documents requested by the Company in
connection with the issuance of a certificate or certificates for the shares of
Stock.


10.           Adjustment of Number of Optioned Shares and Related Matters. The
number of shares of Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Sections 6(i) and 9
of the Plan.
 
 
- 3 -

--------------------------------------------------------------------------------

 


11.           Incentive Stock Option. Subject to the provisions of the Plan, the
Stock Option is intended to be an Incentive Stock Option. To the extent the
number of Optioned Shares exceeds the limit set forth in Section 4(b) of the
Plan, such Optioned Shares shall be deemed granted pursuant to a Nonstatutory
Stock Option. Unless otherwise indicated by the Participant in the notice of
exercise pursuant to Section 7, upon any exercise of this Stock Option, the
number of exercised Optioned Shares that shall be deemed to be exercised
pursuant to an Incentive Stock Option shall equal the total number of Optioned
Shares so exercised multiplied by a fraction, (i) the numerator of which is the
number of unexercised Optioned Shares that could then be exercised pursuant to
an Incentive Stock Option, and (ii) the denominator of which is the then total
number of unexercised Optioned Shares.
 
12.           Disqualifying Disposition. In the event that Stock acquired upon
exercise of this Stock Option is disposed of by the Participant in a
“Disqualifying Disposition,” such Participant shall notify the Company in
writing within thirty (30) days after such disposition of the date and terms of
such disposition. For purposes hereof, “Disqualifying Disposition” shall mean a
disposition of Stock that is acquired upon the exercise of this Stock Option
(and that is not deemed granted pursuant to a Nonstatutory Stock Option under
Section 11) prior to the expiration of either two (2) years from the Date of
Grant of this Stock Option or one (1) year from the transfer of shares to the
Participant pursuant to the exercise of the Stock Option.
 
13.           Voting. The Participant, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.


14.           Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the right and remedies at law
or in equity of the parties under this Agreement.


15.           Participant’s Representations. Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not exercise the
Stock Option granted hereby, and that the Company will not be obligated to issue
any shares to the Participant hereunder, if the exercise thereof or the issuance
of such shares shall constitute a violation by the Participant or the Company of
any provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Participant are
subject to all applicable laws, rules, and regulations.


16.           Investment Representation. Unless the shares of Stock are issued
to the Participant in a transaction registered under applicable federal and
state securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Stock which may be purchased hereunder will be
acquired by the Participant for investment purposes only for his own account and
not with any intent for resale or distribution in violation of federal or state
securities laws. Unless the Stock is issued to him in a transaction registered
under the applicable federal and state securities laws, all certificates issued
with respect to the Stock shall bear an appropriate restrictive investment
legend and shall be held indefinitely, unless they are subsequently registered
under the applicable federal and state securities laws or the Participant
obtains an opinion of counsel, in form and substance satisfactory to the Company
and its counsel, that such registration is not required.
 
 
- 4 -

--------------------------------------------------------------------------------

 


17.           Participant’s Acknowledgments. The Participant acknowledges that a
copy of the Plan has been made available for his or her review by the Company,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts this Stock Option subject to all the terms and provisions
thereof. The Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Committee or the Board, as
appropriate, upon any questions arising under the Plan or this Agreement.


18.           Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Florida (excluding any
conflict of laws rule or principle of Florida law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).


19.           No Right to Continue Employment. Nothing herein shall be construed
to confer upon the Participant the right to continue in the employment of the
Company or interfere with or restrict in any way the right of the Company to
discharge the Participant at any time (subject to any contract rights of the
Participant).


20.           Legal Construction. In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect for any reason, the invalid, illegal, or
unenforceable term, provision, or agreement shall not affect any other term,
provision, or agreement that is contained in this Agreement and this Agreement
shall be construed in all respects as if the invalid, illegal, or unenforceable
term, provision, or agreement had never been contained herein.
 
21.           Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
 
22.           Entire Agreement. This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter. All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement. Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.
 
23.           Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.


24.           Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Company may amend the Plan to the extent permitted by the Plan.


25.           Headings. The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 


26.           Gender and Number. Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.


27.           Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:
 
a.           Notice to the Company shall be addressed and delivered as follows:
 
Alliqua, Inc.
850 Third Avenue, Suite 1801
New York, NY 10022
Attn: President
Facsimile: (646) 218-1401
 
 
b.
Notice to the Participant shall be addressed and delivered as set forth on the
signature page.

 
28.           Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement. The Company or, if applicable, any subsidiary (for purposes of
this Section 28, the term “Company” shall be deemed to include any applicable
subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, local, or other
taxes required by law to be withheld in connection with this Award. The Company
may, in its sole discretion, also require the Participant receiving shares of
Stock issued under the Plan to pay the Company the amount of any taxes that the
Company is required to withhold in connection with the Participant’s income
arising with respect to this Grant. Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Stock. Such payment may be
made (i) by the delivery of cash to the Company in an amount that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Participant to the Company of shares of Stock that the Participant has not
acquired from the Company within six (6) months prior to the Exercise Date,
which shares so delivered have an aggregate Fair Market Value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company’s withholding of a number of shares to be
delivered upon the exercise of the Stock Option, which shares so withheld have
an aggregate Fair Market Value that equals (but does not exceed) the required
tax withholding payment; or (iv) any combination of (i), (ii), or (iii). The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.
 
* * * * * * * *


[Remainder of Page Intentionally Left Blank
Signature Page Follows.]

 
- 6 -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the date specified in Section 1 hereof.
 
 

  COMPANY:           Alliqua, Inc. (f/k/a HepaLife Technologies, Inc.)          
    By:_____________________________________________  
Name:___________________________________________  
Title:____________________________________________         Acknowledged and
Agreed to   as of ____________________________       PARTICIPANT:      
_______________________________________   Signature      
Name:__________________________________  
Address:________________________________  


 
- 7 -

--------------------------------------------------------------------------------
